Case 1:17-cv-04327-LLS-RWL Document 154-1 Filed 06/23/20 Page 1of3

EXHIBIT A
Case 1:17-cv-04327-LLS-RWL Document 154-1 Filed 06/23/20 Page 2 of 3

Evan Ostrer

 

pene on eae scaaenasnnensaaael
From: Ditlow, Lindsay F. <lindsay.ditlow@dentons.com>
Sent: Wednesday, October 18, 2017 9:47 AM
To: Barry Guaglardi; Evan Ostrer
Ce: Cousin, Brian S.; Meredith, Mark D.
Subject: Gitman et al. v. Dardashtian et al - Accounting
Attachments: Document request for site visit.pdf
Barry,

| write to follow-up on our discussion regarding having an accounting and valuation done for CSV and its related
entities. If you recall, when we were last in court, you left off saying you had no objection to giving Mr. Gitman access to
the books and records. You also said Mr. Dardashtian had not taken unequal distributions and had nothing to hide. Mr.
Gitman is prepared to engage an independent forensic accountant, Shulman Associates, to do a review of the books and
records of CSV and its related entities and provide a valuation of the company. In order to save both time and money,
Mr. Shulman prepared the attached document request outlining the key documents he will need to complete his
review. Please provide us with copies of the documents by October 23 or let us know which day(s) Mr. Shulman can
come in to examine those documents next week.

Best regards,
Lindsay

Lindsay F. Ditlow

D +1 212 398 5782 | US Internal 15782
lindsay. ditlow@dentons.com
Bio | Website

Dentons US LLP
Xk Salans FMC SNR Denton McKenna Long

Dentons is a global legal practice providing client services worldwide through its member firms and affiliates. This
email may be confidential and protected by legal privilege. If you are not the intended recipient, disclosure,
copying, distribution and use are prohibited; please notify us immediately and delete this copy from your system.
Please see dentons.com for Legal Notices.
Case 1:17-cv-04327-LLS-RWL Document 154-1 Filed 06/23/20 Page 3 of 3

Michael Dardashtian et al v David Gitman et al
Preliminary Document Request for Site Visit to Cooper Square Ventures, LLC (“Cooper Square”)
October 9, 2017
Document Request Pertaining to Cooper Square
Tax returns from inception to 2016.
Financial statements attested to by independent CPA’s from inception to current date.
Financial statements prepared internally from inception to current date.

Detailed general ledgers (general ledgers that report the detail of activity for each general ledger
account.

A list of all payees and the amounts paid to them reported by each fiscal year from inception to current
date.

A list of all disbursements made to Michael Dardashtian, David Gitman, Jermey Falk, Knonstantyn
Bagaev, and Oleskii Glukharev including the date, payee, amount, general ledger account charged,
reason for the disbursement, supporting documents for all payments.

A list of all related parties of Michael Dardashtian, David Gitman, Jermey Falk, Knonstantyn Bagaev, and
Oleskii Glukharev (“Related Parties”).

A list of all disbursements made to the Related Parties including the date, payee, amount, general ledger
account charged, reason for the disbursement, supporting documents for all payments.

All LLC formation documents.
Cooper Square LLC agreement and amendments.
Copies of all agreements among the members of Copper Square.

Please have available for the site visit all bank statements and copies of the cancelled checks from
inception to current date.

Please have available for the site visit support for all disbursements.
